Per Curiam :
We think the opinion of the learned judge below fully vindicates his action in quashing the bill of indictment. The defendants, as commissioners of roads and highways in the township of Pine Grove, were clothed with the general charge and supervision of all the roads and bridges in the said township, and with the duty to lay out and alter the roads, at the request in writing of the citizens thereof if they should deem the same necessary, and to make return thereof to the court. The indictment is for their refusal to lay out the road in question in obedience to the request in writing of a number of the citizens of this township. The refusal of the defendants to lay out this road is conclusive of the fact that they do not deem it necessary. That the commissioners have a discretion in this matter, is too plain to need argument; that they have exercised this discretion, is equally clear. If we concede that their discretion was not wisely exercised, they cannot be punished for their error by indictment and conviction as criminals.
Judgment affirmed.